Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 19, 2018

                                        No. 04-18-00348-CV

                    ANDERSON-JENKINS SIGNATURE HOMES, LTD.
                      and Anderson-Jenkins Signature Homes GP, LLC,
                                        Appellants

                                                  v.

                       Benjamin Randolph ALLEN, III and Kelley P. Allen,
                                          Appellees

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 17-148
                           Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
       This is an accelerated appeal in which the clerk’s record was due June 4, 2018. On June
5, 2018, the district clerk filed a notification of late record, requesting an extension of time to file
the record on or before June 22, 2018. After consideration, we GRANT the district clerk’s
request and ORDER the district clerk to file the clerk’s record on or before June 22, 2018.



                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court